Citation Nr: 0931506	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension.  

2. Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In July 2007, the Board remanded the issues on appeal to the 
Appeals Management Center (AMC) in Washington, D.C. for 
further evidentiary development.  Following completion of the 
requested development as well as a continued denial of the 
appeal, the AMC returned the case to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  In an unappealed rating action dated in June 1974, the RO 
denied service connection for hypertension.  

2.  On August 31, 2001, the RO received from the Veteran his 
current application to reopen the claim for service 
connection for hypertension.  

3.  Evidence received since the RO's June 1974 decision 
relates to a necessary unestablished fact and raises a 
reasonable possibility of substantiating the claim for 
service connection for hypertension.

4.  In an unappealed rating action dated in August 1994, the 
RO confirmed prior denials of service connection for a 
seizure disorder.  

5.  On August 31, 2001, the RO received from the Veteran his 
current application to reopen the claim for service 
connection for a seizure disorder.  

6.  Evidence received since the RO's August 1994 decision 
does not relate to a necessary unestablished fact or raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1974 RO decision that denied service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received sufficient to 
reopen the claim for service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The August 1994 RO decision that continued prior denials 
of service connection for a seizure disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

4.  New and material evidence has not been received 
sufficient to reopen the claim for service connection for a 
seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126 (West 2002 & Supp. 2008)) imposes 
obligations on VA in terms of its duty to notify and to 
assist claimants.  

	A.  Hypertension

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for hypertension, no further discussion of the 
VCAA is required with respect to this issue.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

	B.  A Seizure Disorder

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

An August 2007 letter notified the Veteran of the criteria 
for his new and material claim.  In particular, this document 
acknowledged the prior denials of service connection for a 
seizure disorder and notified the Veteran that "new and 
material" evidence was necessary to reopen that issue.  The 
RO explained to the Veteran that the necessary evidence must 
demonstrate that any such disability was incurred in or 
aggravated by (e.g., related to) his active service, as such 
evidence was not present at the time of the prior final 
decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the August 2007 correspondence informed the 
Veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This document 
also notified the Veteran of the evidence and information 
necessary to establish the degree of disability and the 
effective date of the disability, if service connection were 
to be granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The August 2007 letter was issued after the initial 
adjudication (and denial) of the Veteran's new and material 
claim in March 2002.  The timing defect of this document was 
cured by the AMC's July 2009 readjudication of the claim and 
issuance of a supplemental statement of the case.  See 
Pelegrini II, VAOPGCPREC 7-2004 (July 16, 2004); and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the Veteran's application to reopen the previously denied 
claim for service connection for a seizure disorder.  All 
available relevant treatment records adequately identified by 
the Veteran have been obtained and associated with his claims 
folder.  The Social Security Administration (SSA) informed VA 
that the Veteran's medical records have been destroyed.  

The Board acknowledges that the Veteran has not been accorded 
a pertinent VA examination during the current appeal.  The 
Board finds, however, that a VA examination is not needed to 
consider whether the Veteran has submitted new and material 
evidence.  Rather, the Board is required to review all the 
evidence submitted to the claims file since the last final 
denial.  Such review has been accomplished, as will be 
discussed in further detail in the following decision.  

There is no suggestion in the current record that additional 
relevant evidence exists and can be procured.  Consequently, 
the Board concludes that no further evidentiary development 
of this issue is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Thus, the Board will proceed 
to consider this claim, based on the evidence of record.  

II.  Analysis

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  To reopen a previously denied Board decision, or 
an RO decision that has become final, new and material 
evidence must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 
38 C.F.R. 3.156(a).  Regardless of the RO's actions, the 
Board must make an independent determination on whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2008).  


	A.  Hypertension

Historically, the Veteran filed an initial claim in January 
1974 for hypertension.  At the time of the June 1974 rating 
action, the RO considered the Veteran's service treatment 
records and a May 1974 VA examination report.  The service 
treatment records reflected no finding of hypertension, and 
the VA examination documented his blood pressure as 130/80, 
128/80 and 130/80.  Based on these blood pressure readings, 
the examiner concluded that hypertension was not shown.  

On the basis of this evidence, the RO, in June 1974, denied 
service connection for hypertension.  As the Veteran did not 
initiate an appeal of that denial, the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

Subsequently, on August 31, 2001, the RO received from the 
Veteran an application to reopen the previously denied issue 
of entitlement to service connection for hypertension.   In 
essence, he maintains that he has had hypertension since his 
service in Vietnam.   

Evidence submitted since the June 1974 denial includes 
various statements submitted by the Veteran.  Although the 
statements were written after the June 1974 decision, the 
arguments contained therein are essentially duplicative of 
the arguments that the Veteran had set forth at the time of 
that prior final rating action.  A simple reiteration of 
arguments is not sufficient to reopen a previously denied 
claim.  Accordingly, the Board concludes that the Veteran's 
statements are not "new" and "material" sufficient to reopen 
his claim as required under the applicable statutory and 
regulatory provisions.  

Significantly, however, since the June 1974 rating action, 
the RO has received various private and VA outpatient medical 
records which include findings of elevated blood pressure 
readings and corresponding diagnoses of hypertension.  (See, 
e.g., the following VA medical records:  a blood pressure 
reading of 130/100 in March 1987 and diagnoses of 
hypertension on multiple occasions, including April 1993, 
January 2000, February 2000, and July 2003).  A diagnosis of 
hypertension was not before the decisionmakers in June 1974.  
The additional evidence received since that prior decision 
is, therefore, new and also material because it establishes a 
current disability-a fact which was not present at the time 
of the RO's previous adjudication in June 1974.  Thus, the 
Board finds that new and material evidence has been 
presented, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 3.156.  

        B.  A Seizure Disorder

As previously noted, in August 1994, the RO continued 
previous denials of service connection for a seizure 
disorder.  Evidence available and considered by the RO at the 
time of that last prior final decision included service 
treatment records (which were negative for complaints of, 
treatment for, or findings of a seizure disorder) as well as 
post-service medical reports which showed current treatment 
for a seizure disorder.  Although in January 1991 a VA doctor 
noted that the Veteran had "a seizure disorder secondary to 
head trauma while in the service" and another VA doctor 
referenced the "closed head injury [that] he [the Veteran] 
suffered while in the service" and his subsequent seizure 
disorder, the RO found that these opinions were not probative 
because the service treatment records were negative for a 
head injury.  

Because the Veteran did not initiate an appeal of the August 
1994 rating action after receiving notification of the 
decision, that determination became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

On August 31, 2001, the RO received from the Veteran his 
current application to reopen his claim for service 
connection for a seizure disorder.  In essence, he continues 
to maintain that he developed a seizure disorder after a head 
injury in service.  

Evidence submitted since the last prior final decision for 
service connection for a seizure disorder in August 1994 
denial includes various written statements submitted by the 
Veteran himself.  In effect, he continues to maintain that he 
developed a chronic seizure disorder as a result of a head 
injury in service.  

Although the statements were written since the August 1994 
decision, this evidence is duplicative of the same arguments 
that the Veteran maintained at the time of that last prior 
final decision.  A simple reiteration of arguments is not 
sufficient to reopen a previously denied claim.  Thus, the 
Board concludes that the Veteran's contentions are not "new" 
and "material" sufficient to reopen his claim for service 
connection for a seizure disorder.  

Also, since August 1994, private and VA outpatient medical 
records reflecting on-going treatment for seizures have been 
submitted.  This evidence is cumulative and simply reflects 
recent treatment for seizures.  Significantly, none of these 
additional medical records establish an association between 
the diagnosed seizure disorder and the Veteran's service, 
including his purported in-service head injury.   

In sum, the Board finds that the additional evidence 
submitted since the August 1994 decision is cumulative and 
not new and material.  Such additional evidence does not 
raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for a seizure disorder 
and, thus, does not warrant reopening of the claim of service 
connection.  Thus, the Veteran's application to reopen his 
previously denied service connection claim for a seizure 
disorder must be denied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection hypertension is reopened and to this 
extent, the claim is granted.

New and material evidence not having been submitted, the 
claim for service connection for a seizure disorder is not 
reopened.  


REMAND

Unfortunately, a remand of the issue remaining on appeal-the 
de novo claim for service connection for hypertension-is 
required in this case.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  

The record reflects that the Veteran had elevated blood 
pressure readings in service on two occasions.  One was 
documented as 138/108 in June 1973, and the other was 150/80 
in July 1973.  He currently has elevated blood pressure 
readings and diagnoses of hypertension.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is 
well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v.  
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App.  
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v.  
Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without 
medical expertise to ascertain whether the findings of 
elevated blood pressure during the Veteran's service are 
related to the currently-diagnosed hypertension.  Id.  A 
medical opinion regarding the etiology of the Veteran's 
currently-diagnosed hypertension should be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any examination scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).  

In view of the foregoing the claim for service connection for 
hypertension is hereby REMANDED for the following 
development:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any hypertension.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review, and the examiner must indicate in 
the examination report that he has indeed 
reviewed the claims folder.  

All indicated tests and studies should be 
accomplished.  All pertinent pathology 
should be noted in the examination 
report.  

After reviewing the evidence of record, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent probability or 
greater) that the any currently diagnosed 
hypertension is related to the Veteran's 
active service (including the findings of 
elevated blood pressure readings shown 
during active duty).  Complete rationale 
should be provided.  

2.  Following completion of the above, 
readjudicate the claim for service 
connection for hypertension.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


